Braley, J.
If, as contended by the defendant, the walnuts were to be paid for by furnishing to the plaintiff as it might call for them other goods of equivalent value in which he dealt, there was upon the undisputed evidence a completed sale. Sales act, St. 1908, c. 237, § 9. Commonwealth v. Clark, 14 Gray, 367, 372. Howard v. Harris, 8 Allen, 297. Gallus v. Elmer, 193 Mass. 106. The title having passed, the only question as to liability was, whether on conflicting testimony the price was payable in money, with the burden of proof upon the, plaintiff. The seventh request, therefore, was rightly refused, while the substance of the second and fifth requests were fully covered by the instructions.
Nor was there error in the admission or exclusion of evidence. By R. L. c. 175, § 22, “A party who calls the adverse party as a witness shall be allowed to cross-examine him,” and the scope of the cross-examination of the defendant, as well as the order of proof, was within the discretion of the trial judge. Jennings v. Rooney, 183 Mass. 577. Sullivan v. Fugazzi, 193 Mass. 518, 521, and cases cited. It also was wholly irrelevant whether the defendant offered to the plaintiff’s broker or other persons a price less than that which he ultimately agreed to pay, as there was no dispute about the amount finally agreed upon by the parties. The excluded offer to prove the prices at which the defendant was selling his own goods did not harm the defendant, as the jury were expressly instructed, that if payment was to be made in merchandise, as the defendant testified, the plaintiff could not recover.
If the exception had not been urged, it would seem unnecessary to say, that the evidence of the plaintiff’s treasurer that he never accepted the defendant’s proposition to take payment “ in barter,” was admissible in rebuttal. The fact that the evidence to be rebutted had been elicited in the cross-examination of the defendant did not affect its admissibility. Emerson v. Wark, 185 Mass. 427. Anderson v. Middlebrook, 202 Mass. 506.
The exceptions accordingly must be overruled, and, it appearing that they are immaterial, the plaintiff’s request for double *273costs and interest at the rate of twelve per cent on the verdict from the time when the exceptions were allowed to the date of entering judgment should be granted. R. L. c. 156, § 13.

So ordered.